NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                      No. 19-1964
                                     _____________

                                  MELISSA JAMES,
                  On behalf of herself and all others similarly situated,
                                                  Appellant

                                            v.

               WINDHAM PROFESSIONALS, INC.; JOHN DOES 1-25

                                 __________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                           District Court No. 2-18-cv-01865
                      District Judge: The Honorable Esther Salas
                                ____________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   May 11, 2020

       Before: SMITH, Chief Judge, HARDIMAN, and KRAUSE, Circuit Judges

                                (Filed: June 16, 2020)
                               _____________________

                                      OPINION*
                               _____________________

HARDIMAN, Circuit Judge.

      This appeal involves an alleged violation of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. Melissa James alleges Windham Professionals, Inc., a debt


*
  This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
collection agency, violated the Act by including language in its debt collection letter that

would leave the least sophisticated consumer uncertain about her rights. The District

Court dismissed James’s suit and she timely appealed.1

       James originally argued Windham’s debt collection letter would confuse the least

sophisticated consumer about whether she could dispute the debt in writing or by phone.

James concedes this argument (as she must) given our recent decision interpreting

§ 1692(g) as allowing for both written and oral disputes of debts. Riccio v. Sentry Credit,

Inc., 954 F.3d 582 (3d Cir. 2020) (en banc).

       James now argues Windham’s use of the term “Validation Notification” in the

heading contained in the debt collection letter overshadowed the text of the letter such

that the least-sophisticated consumer would believe the debt was already deemed valid.

We disagree. The least sophisticated consumer standard “presum[es] a basic level of

understanding and willingness to read with care on the part of the recipient.” Campuzano-

Burgos v. Midland Credit Mgmt., Inc., 550 F.3d 294, 299 (3d Cir. 2008) (citations

omitted). The first sentence of the challenged notice tells the debtor that Windham would

assume the debt valid unless she disputed its validity within thirty days—effectively

mirroring the statutory language. The phrase “Validation Notification” cannot reasonably

be understood to mean that the debt was already deemed valid. So we will affirm.



       1
        The District Court had jurisdiction under 28 U.S.C. § 1331 and we have
jurisdiction under 28 U.S.C. § 1291. We review de novo the District Court’s order
dismissing the case for failure to state a claim. Trzaska v. L’Oreal USA, Inc., 865 F.3d
155, 159 (3rd Cir. 2017).

                                               2